Citation Nr: 1145811	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-34 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to January 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.   


REMAND

The Veteran's claim for service connection for a back disorder has been denied several times, most recently by a letter in October 1992.  That letter notified the Veteran of his appellate rights, but he did not file an appeal.  

A VA Report of Contact form dated in December 2007 indicates that the Veteran had called to reopen his claim for service connection for a back condition.  Subsequently, a rating decision in March 2008 found that new and material evidence had not been presented to reopen the claim.  The Veteran filed a notice of disagreement with that decision, and this appeal ensued.  

However, the above Report of Contact form also shows that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 1990.  The RO verified the Veteran's SSA disability benefits record.  But the file does not indicate that any effort has been made to obtain the medical records developed in conjunction with SSA's determination.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, those records must be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); Baker v. West, 11 Vet. App. 163, 169 (1998) (holding that VA failed in its duty to assist the veteran by not obtaining his SSA records even when the veteran only noted that he was receiving Social Security disability).  

Therefore, prior to determining whether new and material evidence has been presented to reopen the Veteran's claim for service connection for a back disorder, the case must be remanded to obtain the noted SSA records.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a back disorder since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  In addition, the RO must obtain all records developed in conjunction with the Veteran's claim for SSA disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above development has been completed, the Veteran's claim for service connection for a back disorder must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


